United States Court of Appeals
              for the district of columbia circuit
                                
                                
                                
No. 00-1356                                  September Term, 2000

TruServ Corporation, f/k/a Cotter & Company,
                         Petitioner                  
                                             
               v.

National Labor Relations Board,           Filed On: August 17,
2001 [618389]
                         Respondent
               
Teamsters Local Union No. 293,
                         Intervenor
               


   On the Joint Petition for Rehearing by TruServ Corporation
             and the National Labor Relations Board
                                
                                

     Before: Edwards, Rogers and Garland, Circuit Judges.

                            O R D E R

     Upon consideration of the joint petition for rehearing, it
is

     ORDERED that the joint petition for rehearing be granted. 
It is

     FURTHER ORDERED that the court's opinion filed on July 6,
2001 be amended as follows:

     Page 2: Strike the final sentence on this page ("Because,
however . . . to the Board.").
 
     Page 17: Insert a new footnote at the end of the final sen-

tence on this page.  The new footnote is to read:

               Because we reverse the Board's finding that
     TruServe unlawfully implemented its Final Offer,
     including the TruServ health insurance plan option for
     employees, there is no occasion to address TruServe's
     contention that the Board's remedial order should be
     modified to provide that TruServ would owe no contribu-
     
     tions to the Union's Welfare Fund for employees who had
     opted into the TruServe plan, or, alternatively, would
     receive a set off against claims it had paid for such
     employees.

     Pages 19-20:  Delete the last full paragraph beginning on
page 19 and ending on page 20 ("Finally, the Company maintains
that the Board's remedial order . . . (2d Cir. 1991).").
 
     Page 20:  Revise the last sentence of the opinion to read:

               "Accordingly, we grant the petition in part and
     deny the petition in part."


FOR THE COURT:
Mark J. Langer, Clerk

BY:
                                        Nancy G. Dunn
                                        Deputy Clerk